DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.
 
Status of Claims
Pending: 
1-3, 5-7, 9-20
Withdrawn: 
19-20
Rejected:
1-3, 5-7, 9-18
Amended: 
1, 9, 10, 19
New: 
NONE
Independent:
1, 10, 19


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2016/0047021) in view of Shishido (2019/0127825).
Nakamura teaches an aluminum alloy comprising (in wt %):

Cl. 1, 10
Nakamura ex. 14, Table 1
Nakamura broad
Shishido
Si
0.8-1.5
1.0
0.4-1.5

Mg
0.5-0.9
0.5
0.3-1.0

Cu
0.5-1.0
0.7
≤1.0

Fe
0.1-0.5
0.18
≤0.5

Ti
≤0.1
-
≤0.3

Mn
<0.2
-
≤0.5
0.05-0.3*
V
0.06-0.5
-
≤1.0
0.02-0.1*
Zr
≤0.5
-
≤0.3
0.04-0.1*
Cr
≤0.5
-
≤0.3
0.04-0.3*
impurities
≤0.15
-
≤1.0

Excess Si
0.75-1%
0.65
Broad overlap





*=at least one

Table 1: Nakamura vs. Instant claims
see Nakamura at [0034-0044], which broadly overlaps the alloying ranges of Si, Mg, Cu, Fe, Ti, Mn, V, Zr, Cr, and impurities of instant claims 1 and 10. Nakamura at Table 1 teaches ranges of Si, Mg, Cu, Fe that fall within the claimed ranges (but not the amended V range). Concerning the amended feature of excess Si is from 0.75-1wt% (wherein excess Si= Si-(Mg/1.73+Fe/3), see specification at [0046]), Ex. 14 in Table 1 of Nakamura does not fall within the claimed ranges (see comparison above). However, the amounts of Mg, Si, and Fe relative to each other that result in the excess Si as claimed are all within the disclosure of the amounts of those respective elements in the prior art, For example, amounts of Si=1.1, Mg=0.5, Fe=0.18 (which are within the ranges of Nakamura), result in excess Si=0.75, which meets the instant limitation. With respect to the overlap of excess Si taught by the prior art, applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).
Concerning the V range of claims 1, 3, and 10, Nakamura at [0044] teaches V can be present as an impurity, up to 1.0% or less [0044], which broadly overlaps the claimed invention. Further concerning said claimed range of V and ratio of V to (Mn, Cr, and/or Zr), Shishido (who is drawn to a substantially similar Al-Mg-Si alloy sheet) teaches that additions of at least one of: 0.05-0.3% Mn, 0.04-0.1% Zr, 0.04-0.3% Cr, and 0.02-0.1% V [0048] improves strength and formability of Al-Mg-Si alloy sheets by forming dispersed particles that miniaturize grains [0045]. It would have been obvious to one of ordinary skill in the art to have replaced or partially replaced the Mn, Cr, or Zr taught by Nakamura (see Nakamura at [0038-0041]) with 0.02-0.1% V, because it is prima facie obvious to substitute equivalents known for the same purpose (see MPEP 2144.06), wherein Shishido teaches Mn, Cr, Zr, and V are effective to form dispersed particles and refined grains, thereby improving strength and formability/ductility (see Shishido at [0045]).  Shishido does not specify a specific ratio of V to (Mn, Cr, and/or Zr), but teaches all of Mn, Cr, Zr, and V are effective to improve strength by forming refined grains. It would have been obvious to one of skill in the art to find workable ranges of V, Mn, Cr, and Zr suitable to form refined grains, given the disclosure of Shishido, who teaches V, Mn, Cr, and Zr in ranges that encompass the claimed ranges as well as encompass the claimed ratio of V to (Mn, Cr, and/or Zr).
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning the property “the aluminum alloy exhibits an increase in bend angle, as tested according to VDA 238-100, of up to 10° as compared to an aluminum alloy that does not contain V”, because Nakamura and Shishido teach an overlapping alloy composition, complete with an overlap in V, then substantially the same increase in bend angle is expected for the prior art, as in the instant invention. 
Because of the overlapping in alloying ranges, it is held that Nakamura together with Sishido has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claims 2-7, the alloying ranges taught by Nakamura and Shishido overlap or touch the boundary of the claimed alloying ranges (see Table above).
Concerning claim 9, as set forth above, the broad ranges of Mg, Si, and Fe taught by Nakamura imply ranges of excess Si that encompass the instantly amended range.
Concerning claim 10, Nakamura at examples teaches said Al-Mg-Si alloy is in the form of a product.
Concerning claims 14 and 15, Nakamura teaches AlMnFeSi phases are formed [0038], which meets the instant Fe-constituent limitations.
Concerning claims 11-13, 16-18, Nakamura is silent as to the rotated cube texture (cl. 11), density of dispersoids (cl. 12, 13), average size of Fe-constituents (cl. 16), YS in a T6 temper (cl. 17), or uniform elongation and minimum bend angle when in a T4 temper (cl. 18).  However, Nakamura teaches a substantially identical process of working and heat treating the aluminum alloys of the prior art as done in the present invention, including semi-continuous casting, homogenizing at 500-580°C, hot rolling at a start temperature 400-550°C (which includes pre-heating or cooling to said hot rolling start temperature of 400-550°C), cold rolling, solution heating at ≥500°C, and heating (preaging) at ≥70°C; see Nakamura at Fig. 2 and the second embodiment of the invention at para. [0076], etc.). In particular, the examiner points out that homogenizing at 500-580°C followed by hot rolling at a start temperature of 400-550°C taught by Nakamura overlaps the dual homogenization described in the instant specification at [0068-0071] (wherein preheating or cooling to a hot rolling temperature of 400-550°C meets the second homogenization step). Because Nakamura and Shishido teach an overlapping Al-Mg-Si alloy, subjected to substantially overlapping heating and working steps as the instant invention, then substantially the same microstructure and properties are reasonably expected (such as rotated cube texture, density of dispersoids, average size of Fe-constituents, YS in a T6 temper, uniform elongation and minimum bend angle when in a T4 temper), as for the instant invention. 

Response to Amendment
In the response filed on 8/17/22 applicant amended claims 1, 9, 10, and 19, and submitted various arguments traversing the rejections of record. No new matter has been added.
The rejection in view of Schwellinger has been withdrawn. The closest prior art to the presently amended claims is held to be Nakamura as set forth above.
Applicant’s argument that the instant invention is allowable because the prior art does not teach examples with the claimed excess Si has not been found persuasive. The amounts of Mg, Si, and Fe relative to each other that result in the excess Si as claimed are all within the disclosure of the amounts of those respective elements in the prior art, and Applicant has not established that restricting the excess Si to the claimed range produces any unexpected or unobvious difference or advantage in comparison to the prior art.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        9/26/2022